 1
 2
 3
 4
 5
 6                              THE DISTRICT COURT OF GUAM
 7   In re:                                               Bankruptcy Case No. 19-00010
 8                                                        Chapter 11

 9   ARCHBISHOP OF AGAÑA,
     a Corporation Sole,
10
11                            Debtor.

12
                  ORDER FIXING TIME FOR FILING PROOFS OF CLAIMS;
13
                        APPROVING PROOF OF CLAIM FORMS;
14                  PROVIDING FOR CONFIDENTIALITY PROTOCOLS;
                    AND APPROVING FORM AND MANNER OF NOTICE
15
16             Before the Court is the motion of the Archbishop of Agaña, Debtor-In-Possession

17    ("Debtor"), entitled "Motion for an Order Establishing Deadlines for Filing Proofs of

18    Claims; Approving Proof of Claim Form; and Approving Form and Manner of Notice
19
      Thereof” (the “Motion”). See ECF No. 122. It appears that the Motion was brought in
20
      compliance with the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules") and
21
22    Guam Local Bankruptcy Rules ("BKLR"); that no objections have been filed; that the Court

23    has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and § 157, and this is a core

24    proceeding pursuant to 28 U.S.C. § 157(b)(2); that notice of the Motion is appropriate and
25
      no other or further notice is required; that the relief requested in the Motion and granted
26
      herein is in the best interest of the Debtor's estate, its creditors and other parties-in-interest,
27
28    and necessary and appropriate for establishing procedures; and that sufficient cause exists.

                                               Page 1 of 14

              Case 19-00010 Document 168 Filed 05/01/19 Page 1 of 14
 1    Therefore,

 2              IT IS HEREBY ORDERED that:
 3              1. The Motion is GRANTED as set forth in the Order.
 4
 5    FORMS

 6              2. The Sexual Abuse Proof of Claim Form, the General Claims Bar Date Notice,
 7
      the Permitted Party Confidentiality Agreement, the Sexual Abuse Claims Bar Date Notice,
 8
      and the Publication Notice, in the forms annexed hereto as Exhibits "A," "B," "C," "D," and
 9
10    "E,"1 respectively, are APPROVED.

11
      NOTICE
12
                3. The form and manner of notice as approved herein fulfill the notice requirements
13
14    of the Bankruptcy Rules and the Guam BKLRs, and notice of the bar dates in the form and

15    manner as approved herein is fair and reasonable and will provide sufficient and due notice
16    to all creditors of their rights and obligations in connection with claims they may assert
17
      against the Debtor's estate in this Chapter 11 case. Accordingly, the Debtor is authorized
18
      and directed to serve and/or publish the notices in the manner described herein.
19
20
      BAR DATES
21
                4. Except as provided in paragraph 6 of this Order, any entity holding a pre-petition
22
23    claim against the Debtor must file a proof of claim in accordance with the procedures

24    described herein on or before August 15, 2019, 5:00p.m. (ChST-Chamorro Standard
25    Time) (the "General Claims Bar Date"). The General Claims Bar Date applies to all persons
26
27
            1
             Debtor shall properly fill out the forms with missing information, e.g., the toll free
28   number for the Official Committee of Unsecured Creditors.

                                               Page 2 of 14
           Case 19-00010 Document 168 Filed 05/01/19 Page 2 of 14
 1   and entities (including governmental units), other than Sexual Abuse Claimants addressed

 2   in paragraph 5, that assert claims, as defined in § 101(5) of the Bankruptcy Code, against
 3   the Debtor (whether secured, unsecured priority or unsecured non-priority) that arose prior
 4
     to or on the petition date. The General Claims Bar Date shall be identified in the General
 5
     Claims Bar Date Notice and the Publication Notice.
 6
 7
            5. Except as provided in paragraph 6 of this Order, any entity holding a prepetition
 8
     claim arising from sexual abuse for which the individual believes the Debtor may be liable,
 9
10   must file a proof of claim in accordance with the procedures described herein on or before

11   August 15, 2019, 5:00 p.m. (ChST-Chamorro Standard Time) (the "Sexual Abuse
12   Claims Bar Date"). The Sexual Abuse Claims Bar Date shall be identified in the Sexual
13
     Abuse Claims Bar Date Notice and the Publication Notice. A Sexual Abuse Claim is:
14
15         Any Claim (as defined in section 101(5) of the Bankruptcy Code) against the
           Archbishop resulting or arising in whole or in part, directly or indirectly from any
16
           actual or alleged sexual conduct or misconduct, sexual abuse or molestation, indecent
17         assault and/or battery, rape, pedophilia, ephebophilia, or sexually-related physical,
           psychological, or emotional harm, or contacts, or interactions of a sexual nature
18         between a child and an adult, or a nonconsenting adult and another adult, sexual
           assault, sexual battery, sexual psychological or emotional abuse, humiliation, or
19
           intimidation, or any other sexual misconduct, and seeking monetary damages or any
20         other relief, under any theory of liability, including vicarious liability, any
           negligence-based theory, contribution, indemnity, or any other theory based on any
21         acts or failures to act by the Archbishop or any other person or entity for whose acts
           or failures to act the Archbishop is or was allegedly responsible.
22
23
     WHO MUST FILE PROOFS OF CLAIM
24
            6. The following entities, whose claims otherwise would be subject to the General
25
26   Claims Bar Date or the Sex Abuse Claims Bar Date, shall not be required to file proofs of

27   claim in this Chapter 11 case:
28


                                           Page 3 of 14
          Case 19-00010 Document 168 Filed 05/01/19 Page 3 of 14
 1              a. Any person or entity that has already properly filed a proof of claim against
                   the Debtor with the Clerk of the Court for the District Court of Guam (the
 2                 “Court”);
 3
                b. A person or entity: (a) whose claim is listed in the Schedules or any
 4                 amendments thereto; and (b) whose claim is not described therein as
 5                 “disputed,” “contingent,” or “unliquidated;” and (c) who does not dispute the
                   amount or classification of its claim as set forth in the Schedules;
 6
 7              c. Any person or entity that asserts an administrative expense claim against the
                   Debtor pursuant to § 503(b) and § 507(a)(2) of the Bankruptcy Code;
 8
 9              d. Any person or entity whose claim against the Debtor has been allowed by an
10                 order of the Court entered on or before the applicable Bar Date; and

11              e. Any person or entity whose claim has been paid in full.
12
13
            7. By virtue of the foregoing, the following entities must file a proof of claim on
14
     or before the applicable bar date:
15
16
                a. Any person or entity whose pre-petition claim against the Debtor that is not
17                 listed in the Debtor’s Schedules or whose pre-petition claim is listed in the
                   Schedules but is listed as disputed, contingent or unliquidated, and that desires
18                 to participate in this case or share in a distribution in this case;
19
                b. Any person or entity that believes that its pre-petition claim is improperly
20
                   classified in the Schedules or is listed in an incorrect amount and that desires
21                 to have its claim allowed in a classification or amount other than that
                   identified in the Schedules; and
22
23              c. Any Sexual Abuse Claimant who believes that he or she has a claim against
                   the Debtor, including but not limited to, Sexual Abuse Claimants who have
24
                   previously filed lawsuits against the Debtor, Sexual Abuse Claimants who
25                 previously gave notice to the Debtor and/or the Archbishop (including any
                   Parishes or Schools of the Archbishop) of their abuse (including informal
26                 notice thereof), and Sexual Abuse Claimants who have never filed a lawsuit,
                   entered into a settlement or reported their abuse to the Debtor and/or the
27
                   Archbishop (including any Parishes or School of the Archbishop).
28


                                            Page 4 of 14
          Case 19-00010 Document 168 Filed 05/01/19 Page 4 of 14
 1            8. Any entity that is required to file a proof of claim in this Chapter 11 case

 2    pursuant to the Bankruptcy Code, the Bankruptcy Rules, or this Order with respect
 3    to a particular claim against the Debtor, but that fails to do so by the applicable bar
 4
      date, may not be treated as a creditor with respect to such claim for the purposes of
 5
      voting on and distribution under any Chapter 11 plan proposed and/or confirmed in
 6
 7    this case.

 8
              9.   The Debtor shall retain the right to: (i) dispute, or assert offsets or defenses,
 9
10    including statute of limitations, against any filed claim or any claim listed or reflected in the

11    schedules as to nature, amount, liability, classification or otherwise; and (ii) subsequently
12    designate any claim as disputed, contingent or unliquidated.
13
14    REQUIREMENTS FOR PROOF OF CLAIM FORMS

15            10. Each general creditor proof of claim form must: (a) be written in English; (b)
16
      be denominated in lawful currency of the United States as of the petition date; (c) have
17
      attached copies of any writings upon which the claim is based, including evidence that a
18
19    security interest has been perfected for any secured claims; and (d) be originally executed

20    and delivered to District Court of Guam, at the following address: Office of the Clerk of
21    Court, District Court of Guam, U.S. Courthouse, 520 W Soledad Avenue, 4th Floor,
22
      Hagåtña, 96910, Guam. All general creditor proof of claim forms must be received by the
23
      District Court Clerk by the General Claims Bar Date (proofs of claim sent by facsimile or
24
25    e-mail will not be accepted).

26
             11. Each Sexual Abuse Proof of Claim Form filed must: (a) be written in English;
27
28   and (b) be originally executed and delivered, along with two (2) copies, to: Office of the


                                              Page 5 of 14
           Case 19-00010 Document 168 Filed 05/01/19 Page 5 of 14
 1   Clerk of Court-ATTN SEALED DOCUMENTS, District Court of Guam, U.S. Courthouse,

 2   520 W Soledad Avenue, 4th Floor, Hagåtña, 96910, Guam, on or before the Sexual Abuse
 3   Claims Bar Date. All Sexual Abuse Proof of Claim Forms must be received by the Sexual
 4
     Abuse Claims Bar Date (proofs of claim sent by facsimile or e-mail will not be accepted).
 5
     The Clerk of Court will provide a copy of the Sexual Abuse Proof of Claims to the Debtor
 6
 7   on a weekly basis. However, if a Sexual Abuse Claimant files a claim using the Official

 8   Bankruptcy Form 410 on or before the Sexual Abuse Bar Date, it will be considered a timely
 9
     filed claim.
10
11    CONFIDENTIALITY PROTOCOLS
12           12. Sexual Abuse Proof of Claim Forms shall be submitted pursuant to the
13
     following Confidentiality Protocol:
14
15          a. Sexual Abuse Claimants are directed to mail or deliver the original and two (2)
               copies of each Sexual Abuse Proof of Claim Form to Clerk at the following
16
               address: Office of the Clerk of Court-SEALED DOCUMENTS, District Court
17             of Guam, U.S. Courthouse, 520 W Soledad Avenue, 4th Floor, Hagåtña, 96910,
               Guam.
18
19          b. Sexual Abuse Proof of Claim Forms submitted by Sexual Abuse Claimants will
               not be available to the general public unless a Sexual Abuse Claimant
20
               affirmatively indicates his or her desire that the proof of claim be made public in
21             Part 1 of the Sexual Abuse Proof of Claim Form. The Confidentiality Protocol is
               for the benefit of the Sexual Abuse Claimants. Accordingly, Sexual Abuse
22             Claimants may elect to make any of the information contained in their own Sexual
               Abuse Proof of Claim Form public, even if they elected to file the Proof of Claim
23
               confidentially; provided, however, that notwithstanding that a Sexual Abuse
24             Claimant may disclose information on such claimant’s Sexual Abuse Proof of
               Claim, such disclosure shall not constitute a waiver of confidentiality and no other
25             party may disclose any information from such Sexual Abuse Proof of Claim,
               except as allowed by Permitted Parties, as defined below.
26
27          c. Sexual Abuse Proof of Claim Forms submitted by a Sexual Abuse Claimant shall
28             be held and treated as confidential by the Debtor and Debtor’s counsel and copies


                                            Page 6 of 14
           Case 19-00010 Document 168 Filed 05/01/19 Page 6 of 14
 1                thereof may be provided to the parties listed below (the “Permitted Parties”) and
                  to such other persons that may be granted access to the Sexual Abuse Proofs of
 2                Claim by order of the Court. No party (included a Permitted Party) may obtain
                  copies of Sexual Abuse Proofs of Claim unless such party executes a
 3                confidentiality agreement substantially in the form attached hereto as Exhibit C
 4                (the “Confidentiality Agreement”). All parties with access to the Sexual Abuse
                  Proof of Claim Forms shall keep the information provided in a Sexual Abuse
 5                Proof of Claim Form confidential (unless the Sexual Abuse Claimant elects
                  otherwise in Part 1 of the Sexual Abuse Proof of Claim Form).2 Executed
 6                Confidentiality Agreements shall be provided to counsel to the Debtor and
 7                counsel to the Committee. Permitted Parties shall not disclose the contents of any
                  Sexual Abuse Claim Form unless expressly authorized pursuant to Part 1 of the
 8                Sexual Abuse Claim Form, even if the Sexual Abuse disclosed some or all of the
                  information contained in the form. Counsel to the Debtor and counsel to the
 9                Committee shall only be required to execute a single Confidentiality Agreement
10                per law firm.

11
             d.    The Permitted Parties (the “Permitted Party List”) include:
12
13                (i)      Counsel to the Debtor retained pursuant to an order of the Bankruptcy
                           Court, including partners, counsel, associates, and employees of such
14                         counsel;
15
16                (ii)     The Archbishop of Agaña (the “Archbishop”) and employees of the
                           Debtor who are necessary to assist the Archbishop in reviewing and
17                         analyzing the Sexual Abuse Claims;
18
                  (iii)    Counsel for the Committee, including partners, counsel, associates, and
19                         employees of such counsel;
20
21                (iv)     Any insurance company that provided insurance that may cover the
                           claims described in the Sexual Abuse Proof of Claim Forms upon consent
22                         of the Debtor and the Committee;
23                (v)      Any unknown claims representative appointed pursuant to an order of the
24                         Court in this case;

25                (vi)     Any mediator appointed pursuant to an order of this Court to mediate the
                           terms of a settlement or Plan of reorganization in this case;
26
27           2
                Unless otherwise specified herein, access to the Sexual Abuse Proof of Claim Forms extends only to
     the natural person who executes the Confidentiality Agreement. A separate Confidentiality Agreement must be
28   signed by each natural person who seeks access to the records on behalf of a Permitted Party.


                                                   Page 7 of 14
            Case 19-00010 Document 168 Filed 05/01/19 Page 7 of 14
 1
 2             (vii)    Any special arbitrator/claims reviewer appointed to review and resolve
                        the claims of Sexual Abuse Claimants;
 3
 4             (viii) Any trustee, or functional equivalent thereof, appointed to administer
                      payments to Sexual Abuse Claimants including pursuant to a plan of
 5                    reorganization or a proposed plan of reorganization;
 6
 7             (ix)     Authorized representatives of a department of corrections if the Sexual
                        Abuse Claimant is incarcerated but only to the extent disclosure is
 8                      authorized or required under applicable non-bankruptcy law;
 9
               (x)      Members of the Committee and their personal counsel (after the Sexual
10                      Abuse Proof of Claim Form has been redacted to remove the Sexual
11                      Abuse Claimant’s name, address, and any other information identified in
                        Part 2(A) of the Sexual Abuse Proof of Claim Form and the signature
12                      block);
13
               (xi)     Any Person with the express written consent of the Debtor and the
14                      Committee upon 10 business days’ notice to Sexual Abuse Claimants;
15
16             (xii)    Insurance companies or their successors, including any authorized claim
                        administrators of such insurance companies, that issued or allegedly
17                      issued policies to the Debtor and their reinsurers and attorneys;
18
               (xiii)   Such other persons as the Court determines should have the information
19                      in order to evaluate Sexual Abuse Claims; provided, however, that any
20                      such determination shall be made on no less than 7 days’ notice to Sexual
                        Abuse Claimants.
21
22
23   TIMING AND FORM OF NOTICE
24          13. Within five (5) days of the entry of this Order, the Debtor shall serve by
25
     United States mail, first-class postage prepaid, the General Claims Bar Date Notice on
26
     (a) the Office of the United States Trustee; (b) counsel to the Committee; (c) all entities
27
28   who have filed a notice of appearance in the Debtor's case; (d) all entities listed in


                                            Page 8 of 14
          Case 19-00010 Document 168 Filed 05/01/19 Page 8 of 14
 1    Debtor's schedules; (e) all parties to executory contracts and unexpired leases of the

 2    Debtor; (f) all entities that have previously filed proofs of claim in this case; (g) any other
 3    entities or their counsel, including governmental units, known to the Debtor as entities
 4
      who may have claims against the estate; and (h) such additional persons and entities as
 5
      deemed appropriate by the Debtor.
 6
 7
                14. Within five (5) days of entry of this Order, the Debtor shall also serve by
 8
      United States mail, first-class postage prepaid, the Sexual Abuse Claims Bar Date Notice
 9
10    on the parties identified in paragraph 13(a), (b), (c), (d) and (h), and on known Sexual

11    Abuse Claimants who:
12
                        a.       filed, or threatened to file, lawsuits against the Debtor that allege
13                               they were abused; and
14
15                      b.       contacted the Debtor to report that they were Claimants of abuse,
                                 whether or not that individual’s claim was considered to be
16                               substantiated and whether or not the report was written or verbal.
17
18              15. The Debtor shall also provide notice of the Sexual Abuse Claims Bar Date and

19   the General Claims Bar Date by causing a copy of the Publication Notice to be published as

20   follows:
21
22                               (i)     Publication twice (in English) in each of the following
                                         publications; the first publication to occur within two weeks of
23                                       the service of the Bar Date Notice Package and the second
                                         publication to occur thirty (30) days prior to the expiration of
24                                       the General and Sexual Abuse Bar Date:3
25
26
27
28          3
                The debtor reserves the right to modify the publication list.


                                                     Page 9 of 14
           Case 19-00010 Document 168 Filed 05/01/19 Page 9 of 14
 1          U.S. Publications and Entities
 2
            GUAM
 3          Pacific Daily News (Gannett.com)
            Guam Daily Post
 4
 5          SAIPAN
            Marianas Variety
 6          Saipan Tribune
 7          HAWAII
 8          Honolulu Star Advertiser
            Midweek Oahu
 9
            CALIFORNIA
10          San Jose Mercury-News
11          Los Angeles Times
            San Francisco Examiner
12          The San Diego Union-Tribune
13          NEVADA
14          Las Vegas Sun
            Las Vegas Review-Journal
15
            Reno Gazette-Journal
16          Reno News & Review
17
            ARIZONA
18          The Arizona Republic, Phoenix (Gannett.com)
            Arizona Daily Star, Tucson
19
20          OREGON
            The Oregonian, Portland
21          The Register-Guard, Eugene
            Statesman Journal, Salem (Gannett.com)
22
23          COLORADO
            The Denver Post
24          The Colorado Springs Gazette
            Pueblo Chieftain
25
26          WASHINGTON STATE
            Seattle Times
27          Spokane Spokesman-Review
            The Herald
28


                                   Page 10 of 14
     Case 19-00010 Document 168 Filed 05/01/19 Page 10 of 14
 1                                  CATHOLIC PUBLICATIONS OR SITES

 2                 National Catholic Reporter (National)
                   The National Catholic Register (National)
 3
 4                 GUAM
                   Umatuna Si Yu'os Catholic newspaper
 5                 Umatuna Si Yu'os website
                   Archbishop of Agaña website
 6
 7                 SAIPAN
                   The North Star, newspaper of Chalan Kanoa Diocese
 8
                   HAWAII
 9                 Hawaii Catholic Herald
10                 (Every two weeks)

11                 USA Today (shall be published one time only at least thirty (30) days prior to
                   the expiration of the Bar Dates)
12
13
            16. Within five (5) days of entry of this Order, the Debtor shall also provide
14
     the Sexual Abuse Claims Bar Date Notice and the General Claims Bar Date Notice
15
16   to the District Court of Guam for posting on the court’s website at

17   http://www.gud.uscourts.gov.
18
19          17. In addition, the Debtor intends to provide further notice of the Sexual

20   Abuse Bar Date by taking the following measures:
21
                 (i) Upon entry of the Order, the Debtor will post the Sexual Abuse Bar Date
22                   Notice Package on the following website: https://aganaarch.org/ and will
23                   request the Parishes post on the website of each Parish that maintains a
                     website.
24
                 (ii) The Debtor will maintain a telephone number which may be used by
25                    Sexual Abuse Claimants to ask questions or obtain copies of the Sexual
26                    Abuse Bar Date Notice Package or parts thereof;

27
28


                                          Page 11 of 14
         Case 19-00010 Document 168 Filed 05/01/19 Page 11 of 14
 1        (iii) Within one (1) week of the service of the Sexual Abuse Bar Date Notice
                Package, the Debtor will mail a copy of the Sexual Abuse Bar Date Notice
 2              to the following:
 3                 a. the attorney general for Guam;
 4                 b. each Parish and mission that is a part of the Archbishop;
                   c. the public health agency, if any, for each county where the
 5                    Archbishop has a parish or mission;
                   d. a substance abuse agency, if any, in each county where the
 6                    Archbishop has a parish or mission;
 7                 e. the police department for each locality where the Archbishop has
                      a parish or mission;
 8                 f. the hospital(s) for each county where the Archbishop has a parish
                      or mission;
 9                 g. the following entities:
10
                        GUAM GROUPS OFF-ISLAND
11
                   1.   The Sons and Daughters of Guam (San Diego)
12                 2.   Chamorro Optimist Club (San Diego)
13                 3.   CNMI Club San Diego
                   4.   Guam Society of America (Washington D.C.)
14                 5.   National Organization of Chamorro Veterans
                   6.   Cal Islanders Humanitarian Assn. (CIHA)
15                 7.   Guam Catholics in Washington (Lacey, Olympia, Port Orchard)
16                      NEWS GROUPS TO RECEIVE THE NOTICE
17
                   8. KUAM Radio and TV
18                 9. K57 & Sorenson radio stations
                   10. KSTO
19                 11. The Points, KUSG
20                 12. Hit Radio 100
                   13. KPRG
21                 14. Pacific News Center
                   15. Guam Daily Post
22                 16. Pacific Island Times
23                 17. KOLG (Archdiocesan radio station of Guam)

24
          (iv) Each request to each recipient listed above shall request that the party post
25             or publish such Notice in a prominent place until the expiration of the
               Sexual Abuse Bar Date.
26
27        (v) Each request described above shall be on the Debtor’s stationery,
              personally signed by the Archbishop. The request shall include a statement
28            at the bottom for the recipient to indicate whether it will comply with the


                                    Page 12 of 14
     Case 19-00010 Document 168 Filed 05/01/19 Page 12 of 14
 1                    request and the request shall include a stamped self-addressed return
                      envelope.
 2
             18. The Debtor is authorized and empowered to take all actions necessary to
 3
 4    implement the relief granted in this Order.

 5
             19. This Court retains jurisdiction to hear and determine all matters arising from
 6
      or related to the implementation, interpretation and/or enforcement of this Order.
 7
 8
            The court vacates the hearing date of May 3, 2019, on this matter.
 9
10          SO ORDERED.
11
                                                       /s/ Frances M. Tydingco-Gatewood
12                                                         Chief Judge
                                                       Dated: May 01, 2019
13
14
15
16   SUBMITTED AND APPROVED BY:

17
18   /s/ Bruce A. Anderson
     Ford Elsaesser
19   Bruce A. Anderson
     ELSAESSER ANDERSON, CHTD.
20
     320 East Neider Avenue, Suite 102
21   Coeur d'Alene, ID 83815
     208) 667-2900
22
     Fax: (208) 667-2150
23   ford@eaidaho.com
     brucea@eaidaho.com
24
25
26
27
28


                                           Page 13 of 14
          Case 19-00010 Document 168 Filed 05/01/19 Page 13 of 14
 1   /s/ John C. Terlaje
     John C. Terlaje
 2   LAW OFFICE OF JOHN C. TERLAJE
     Terlaje Professional Bldg., Suite 216
 3   194 Hernan Cortez Ave.
 4   Hagåtña, Guam 96910
     Telephone: (671) 477-8894/5
 5   john@terlaje.net
 6
     Counsel for Debtor
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        Page 14 of 14
          Case 19-00010 Document 168 Filed 05/01/19 Page 14 of 14
